Name: Council Regulation (EEC) No 11/81 of 1 January 1981 fixing certain basic prices and buying-in prices for fruit and vegetables in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 /20 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 11/81 of 1 January 1981 fixing certain basic prices and buying-in prices for fruit and vegetables in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, for Greek products for which the marketing year has already begun at the time of accession , the relevant percentages should therefore be applied to the basic prices valid for the Community of Nine ; Whereas the Greek buying-in prices should be deter ­ mined by reducing the basic prices applicable in Greece by the same percentage as that applied to the basic prices in the Community of Nine for calculating the Community buying-in price, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas under the second paragraph of Article 74 (2) of the said Act the basic price is to be fixed in Greece, at the time of accession , taking into account the differ ­ ence between the average producer prices in Greece and in the Community of Nine recorded over a refer ­ ence period to be determined ; Whereas the reference period has been determined by Article 2 of Regulation (EEC) No 10/81 ( ! ) ; whereas pursuant to the provisions laid down therein it has been established that the producer prices in Greece compare with prices in the Community of Nine as follows : 90-7% for lemons, 139-4 % for peas, 114-0% for table grapes, 81-1% for mandarins, 67-8 % for oranges, 66-3 % for peaches and 60-0 % for tomatoes ; whereas, in order to fix the basic prices For the part of the marketing year still to run after 1 January 1981 the basic prices and buying-in prices for fruit and vegetables fixed for Greece, the periods for which they are valid and the standard qualities to which they relate shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (') See page 17 of this Official Journal . 1 . 1 . 81 Official Journal of the European Communities No L 1 /21 ANNEX Basic prices and buying-in prices fixed for Greece LEMONS For the period 1 January to 31 May 1981 Basic price ECU/100 kg net Buying-tn price ECU/100 kg net January February March April May 26-32 25-18 26-44 27-94 28-73 15-90 15-33 15-90 16-82 17-28 These prices relate to packed lemons of Quality Class I , size 53 /62 mm . PEARS For the period 1 January to 30 April 1981 Basic price ECU/100 kg net Buying-in price ECU/100 kg net 29-92 15-85 These prices refer to packed pears  of the Conference variety of Quality Class I , size 60 mm or more,  of the Passe-Crassane variety of Quality Class 1 , size 70 mm or more . MANDARINS For the period 1 January to 28 February 1981 Basic price ECU/100 kg net Buymg-m price ECU/100 kg net January February 28-45 27-10 18-20 17-79 These prices relate to packed mandarins of Quality Class I , size 54/64 mm . ORANGES For the period 1 January to 31 May 1981 Basic price ECU/100 kg net Buying-in price ECU/100 kg net January February March April and May 19-38 19-81 2110 21-53 12-99 1 3-34 13-51 13-68 No L 1 /22 Official Journal of the European Communities 1 . 1 . 81 These prices relate to packed oranges of the Navel variety, Quality Class I , size 67/80 mm . NB : The prices quoted in this Annex do not include the costs of the packing in which the product is put up.